Appeal from final order and judgment confirming the report of a commission appointed under section 150 of the Highway Law, to obtain a strip of land 100 to 150 feet wide, across defendant’s premises, to be used for the construction of an improved concrete highway. Defendant’s premises consist of about ten acres of land, for which $8,100 has recently been paid. Its value arises largely because of the location upon Indian lake. It was bounded on three sides by lands belonging to the State of New York, and on the fourth by the shore line. Two cottages fronted the lake. The old highway was a dirt *893road from seven to ten feet wide. This highway was in keeping with the use and purpose for which the defendant’s premises were available. The award of $1,525 for the taking of land which the county judge, in his opinion confirming, says was over one acre, and one of the cottages, was unreasonable, in part because the sylvan setting of the cottages is utterly destroyed. The defendant was entitled to interest on the award from the date when the public authorities took possession. (Matter of Bd. of Supervisors of Warren County, 242 App. Div. 720; affd., 266 N. Y. 623.) The award should be reversed and a new appraisal had before a new commission. Final order and judgment reversed, on the law and facts, with costs to the appellant, and a new appraisal directed before a new commission. Hill, P. J., McNamee, Bliss and Heffernan, JJ., concur; Rhodes, J., concurs in the result, with a memorandum. Rhodes, J. The commissioners of appraisal viewed the premises, and undoubtedly took into consideration the factor of the sylvan setting which has been referred to. Their estimate of the value should not be disturbed. Interest should have been allowed as directed by the court herein.